Hascall, J.
We think that no error was committed by the court below that calls for a reversal of the judgment appealed from. The papers excluded did not tend to prove agency and *856none was established. Most of plaintiffs objections and exceptions are entirely without, grounds assigned therefor and cannot be considered by us upon appeal, while the others cannot avail as against the inherent weakness of appellant’s case.;
Judgment appealed from should be affirmed, with costs.
Conlan and O’Dwyer, JJ., concur.
Judgment affirmed, with costs.